Citation Nr: 1414091	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).

3.  Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

Evidence has been presented that suggests the Veteran is unemployable due to his PTSD.  When such evidence is presented in conjunction with a claim for an increased rating, entitlement to a TDIU is considered "part and parcel" of the underlying claim, as reflected above.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).   However, because all issues on appeal require additional development, they are REMANDED to the RO.


REMAND

The record confirms the Veteran receives ongoing VA treatment; however, the most recent records associated with his claims files are from June 2012.  See Claim for a TDIU, dated May 13, 2013.  Updated VA treatment records should be obtained and associated with the claims file.  As he has also raised the issue of a TDIU, a complete examination that addresses the current severity of his PTSD and its impact on employability should be obtained.  It appears that the RO is in the process of scheduling such an examination.  See VA examination request, dated January 15, 2014.

In regards to his claim for service connection of chloracne, the record shows that the Veteran perfected an appeal of this claim in May 2012.  No further action has been taken on this claim.  After receipt of the Veteran's updated treatment records, a supplemental statement of the case (SSOC) should be issued.  The Veteran should also be given an opportunity to submit a brief in support of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated from May 2012 to the present.  

2.  Following completion of the above directive, schedule the Veteran for a VA psychiatric examination.  Review of the record must occur in conjunction with the examination, and the examiner is advised there are pertinent records in both the Virtual VA system and the Veterans Benefits Management System (VBMS). 

The examiner is asked to conduct a full examination, including mental status evaluation, and to provide a detailed list of the Veteran's PTSD symptoms and a report on the degree of social and occupational impairment they cause.  

The examiner should also provide an opinion with respect to whether the Veteran's PTSD alone renders him unable to secure or follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

A complete rationale must be provided for all opinions offered, that is, with medical explanation or citation to the record. 

3.  If it has not already been accomplished (See VA examination request, dated January 15, 2014), schedule the Veteran for an appropriate VA examination for his TDIU claim.  Review of the record must occur in conjunction with the examination, and the examiner is advised there are pertinent records in both the Virtual VA system and the Veterans Benefits Management System (VBMS). 

The examiner should provide an opinion with respect to whether the Veteran's PTSD and ischemic heart disease, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

A complete rationale must be provided for all opinions offered, that is, with medical explanation or citation to the record. 

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiner(s) for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims for an increased rating for PTSD, entitlement to a TDIU, and for service connection for chloracne.  If the benefits on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response and to file a brief.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

